DETAILED ACTION

The after-amendment filed on July 7, 2022 has been entered. The indicated allowability of claims 1 and 6 with respect to prior art is withdrawn in view of the newly discovered reference(s) to Bar-tal. Rejections based on the newly cited reference(s) follow.
Because the new grounds of rejection were not necessitated by applicant’s amendment, the finality of the previous Office action has been withdrawn, and this Office action is being made nonfinal.

Claim Rejections - 35 USC § 112(b)/2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 8, lines 1-2, the recitation “the weight apply member” lacks antecedent basis, and it seems that claim 8 should depend from claim 7.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in this Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in this Office action.
Presently, none of the claims being examined use the words “means” or “step” and thus no claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Bar-tal et al., U. S. Pub. No. 2014/0210896 in view of Official notice as evidenced by Friberg, pn 4,426,898 and/or Freyburger et al., U. S. Publication 2008/0115641.
Regarding claim 1 and the claims dependent therefrom, Bar-tal substantially discloses applicant’s claimed invention, and specifically discloses an apparatus/system with almost every structural limitation of applicant’s claimed invention (except for the limitations shown in italics and grayed-out) including:
a non-rotating cutter member (e.g., 130, see paragraph 0086, lines 7-8; see paragraph 0093);
a feed assembly that includes a drive roller (e.g., 116), operatively connected to a motor, and a follower roller that cooperates with the drive roller to frictionally engage first and second surfaces of a strip of weight material to selectively move the strip of weight material to the cutter member;
wherein the strip of weight material comprises individual segments of weight material disposed on a common backing material by adhesive and separated by a gap (note: the strip of weight material is clearly set forth in lines 5-6 of this claim as directed to a functional recitation of intended use of the claimed system, and this “wherein” clause merely further describes that strip of weight material, and thus the strip of weight material has not been positively set forth as part of the claimed invention);
at least one sensor operatively connected to a controller (e.g.,150), wherein the at least one sensor is configured to detect a predetermined amount of segments of weight material on the backing material of the strip of weight material as the feed assembly moves the strip of weight material past the sensor, the sensor being an optical sensor configured to detect the gaps between adjacent weight segments, the predetermined amount of segments including a predefined number of gaps; and
wherein the cutter member is operatively connected to the controller (e.g., see paragraph 0090, lines 15-18), wherein the controller actuates the cutter member to separate the predetermined amount of segments of weight material from the strip of weight material in response to the sensor indicating the predetermined amount of segments of weight material being moved past the sensor;
Regarding claim 6 and the claims dependent therefrom, Bar-tal substantially discloses applicant’s claimed invention, and specifically discloses an apparatus/system with almost every structural limitation of applicant’s claimed invention (except for the limitations shown in italics and grayed-out) including:
a non-rotating cutter member (e.g., 130, see paragraph 0086, lines 7-8; see paragraph 0093);
a feed assembly (e.g., including 116) that is configured to selectively move a strip of weight material to the non-rotating cutter member;
wherein the strip of weight material comprises individual segments of weight material disposed on a common backing material separated by a gap (note: the strip of weight material is clearly set forth in lines 4-5 of this claim as directed to a functional recitation of intended use of the claimed system, and this “wherein” clause merely further describes that strip of weight material, and thus the strip of weight material has not been positively set forth as part of the claimed invention);
a controller (e.g., 150) operatively connected to the cutter member (e.g., see paragraph 0090, lines 15-18) and at least one sensor configured to detect a predetermined number of gaps to determine a predetermined amount of segments of weight material of the strip of weight material as the feed assembly moves the strip of weight material past the sensor; and
wherein the controller actuates the cutter member to separate the predetermined amount of segments of weight material from the strip of weight material by cutting at least a portion of the backing material in the gap disposed between adjacent segments of weight material in response to the sensor indicating the predetermined amount of segments of weight material being moved past the sensor.
Thus, Bar-tal lacks:
(a)	the specific configuration of the feed assembly, specifically a motor and follower roller as follows:
[from claim 1] a feed assembly that includes a drive roller, operatively connected to a motor, and a follower roller that cooperates with the drive roller to frictionally engage first and second surfaces of a strip of weight material to selectively move the strip of weight material to the cutter member; and
(b)	a sensor as follows:
[from claim 1] at least one sensor operatively connected to a controller, wherein the at least one sensor is configured to detect a predetermined amount of segments of weight material on the backing material of the strip of weight material as the feed assembly moves the strip of weight material past the sensor, the sensor being an optical sensor configured to detect the gaps between adjacent weight segments, the predetermined amount of segments including a predefined number of gaps; and
wherein the controller actuates the cutter member to separate the predetermined amount of segments of weight material from the strip of weight material in response to the sensor indicating the predetermined amount of segments of weight material being moved past the sensor;
[from claim 6] a controller operatively connected … at least one sensor configured to detect a predetermined number of gaps to determine a predetermined amount of segments of weight material of the strip of weight material as the feed assembly moves the strip of weight material past the sensor; and
wherein the controller actuates the cutter member to separate the predetermined amount of segments of weight material from the strip of weight material by cutting at least a portion of the backing material in the gap disposed between adjacent segments of weight material in response to the sensor indicating the predetermined amount of segments of weight material being moved past the sensor.
Regarding (a), the Examiner takes Official notice that such components of feed assemblies are old and well-known in the art and provide various well-known benefits including a motor to facilitate the automatic and controlled drive of the drive roller, and a follower roller to better and more assuredly grip a sheet or web workpiece to advance the workpiece as needed and/or desired. It is respectfully submitted that such feed assemblies having such components/features are common and relatively ubiquitous in such web/sheet operating apparatus that perform operations on/to web/sheets of material. Examples of such feed assemblies are readily available and will be provided as necessary and/or upon request. Therefore, it would have been obvious to one having ordinary skill in the art to provide such components in cooperation with the feed roller of Bar-tal to gain the well-known benefits including those described above.
Regarding (b), the Examiner takes Official notice that sensors on web advancing apparatus are old and well-known in the art and provide various well-known benefits including facilitating automatic control of a cutting operation as the web is advanced through the apparatus. As evidence in support of the taking of Official notice, Freyburger discloses one example of a web cutting apparatus that uses such sensors to detect print index marks that identify the formats for cutting (e.g., see the end of paragraph 0029). Friberg discloses another example of a web cutting apparatus that uses such sensors, including an optical scanner, to detect a cutting location of a web. Various other examples of such sensors are known and can be provided as necessary. Therefore, it would have been obvious to one having ordinary skill in the art to provide such a sensor in cooperation with the controller of Bar-tal to gain the well-known benefits including those described above.

Allowable Subject Matter
Claims 2-5, 7, and 10-12 objected to as being dependent upon a rejected base claim, but would be allowable over the prior art of record if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8 and 9 would be allowable over the prior art of record if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARK F DEXTER whose telephone number is (571)272-4505. The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to telephone the Examiner. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean M. Michalski can be reached at 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CLARK F DEXTER/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        


cfd
September 10, 2022